Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claim, the 112(a) rejection over claims 1-23 have been withdrawn. 
Also, the 112(b) rejection over Claims 11, 15, 22, and 23 have been withdrawn. 
Claims 1-3, 5-19 and 21-23 are currently pending in this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 2 Aug 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 16/024600, 16/719945, 16/722379 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-10, 12-14, 16-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander et al. (US 6,152,295, hereon referred to as “Brander ‘295”) in view of Vaughn et al. (US 2018/0057242),  LaRue et al. (US 2007/0178197), Brander (US 2003/0057114, hereon referred to as “Brander ‘114”) and Barton (US 2017/0088297). 
Regarding Claim 1, Brander ‘295 discloses a method of preserving a food product comprising: placing comestible material (food products, Col. 2, Ln. 1-4) in a product containing space of a storage container (12) atop a platform (10) of a support structure (ribs 20, see Fig. 1), the storage container comprising an internal compartment (Fig. 1) having the product containing space, the support structure defining the platform (20) for supporting the comestible material, the internal compartment further comprising a reservoir (reservoir 18) below the platform, the reservoir being configured to retain liquid (Col. 2, Ln. 14-20), the platform and/or support structure being configured to direct liquid exuded from the comestible material to the reservoir (Col. 2, Ln. 14-20), the reservoir comprising an absorbent material (19), and
enclosing the comestible material within the product containing space with a lid (11) disposed over the product containing space (Fig. 1) wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible food material (see figures 1, 3, and 4).
While Brander ‘295 is generic to food that bears liquid which are likely to be exuded from the products (see Col.1, Ln. 112-21), Brander ‘295 does not specifically disclose storing comestible shrimp that were stored in a freezer during shipment. Brander’295 is also silent to the absorbent material being a mixture of 80 to 90 percent carboxymethylcellulose (CMC) and/or a salt thereof, 5 to 10 percent of clay, and 1-5 percent of a soluble salt having at least one trivalent cation, by weight of the mixture. However, it would have been obvious to one of ordinary skill in the art to apply similar packaging to other types of food that also exudes liquid during storage. In any case, Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to shrimp (see paragraph 91). LaRue is further relied on to teach similar containers configured to draw liquid exuded by the foodstuff away from the foodstuff, such as into a reservoir (paragraph 3). LaRue indicates that this type of packaging is advantageous for frozen food, since the frozen food are known to stick to conventional absorbent pads, thereby providing an inconvenience for the consumer (paragraph 7). Barton is also relied on to further teach conventional practices of packaging frozen comestible products and allowing the product to thaw prior to being placed on the shelf within the same packaging (paragraph 5) and also recognizes the liquid exuded by the product when thawed. 
Therefore, since shrimps are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store shrimp in the packaging of Brander ‘295 to control its exudate within the packaging. Also, as suggested by LaRue and Barton, it would have been obvious to one of ordinary skill in the art to store shrimp at a frozen state during shipment and allow the shrimp to thaw prior to being placed on the supermarket shelves for commercial purposes and to extend the shelf-life of the food product. 
As to the absorbent material, Brander’114 is further relied on to teach packaging configured to absorb excess liquid exuded from food products (paragraph 3) containing an absorbent material comprising about 80% mixture of a carboxymethylcellulose (CMC, paragraph 35), about 10-90% clay (paragraph 38), about 1-8% salt having at least one trivalent cation (paragraph 39). Therefore, since Brander ‘295, and Brander ‘114 are all directed to similar absorbent compositions for preserving food, it would have been obvious to one of ordinary skill in the art to substitute or combine equivalents known for the same purpose (See MPEP 2144.06). 
Brander ‘295 discloses a lid to seal the storage container (11), but is silent to specifically reciting that the lid comprises an oxygen permeable material. Barton is directed to a food package configured for seafood (paragraph 89), and similarly comprises a tray having support structures for supporting comestible materials with a reservoir below the support structure (paragraph 49). Barton further discloses using an oxygen permeable film to prevent the formation of anaerobic bacterial spores such as Clostridium botulinum (paragraph 93). 
Therefore, since it is known that processing fresh seafood presents the risk of developing anaerobic bacterial spores, it would have been obvious to one of ordinary skill in the art to provide an oxygen permeable lidding film to prevent the growth of anaerobic bacteria. Also, it would have been obvious to provide “sufficient bidirectional exchange of oxygen” to sufficiently reduce anaerobic bacteria as suggested by Barton. 
As to the limitation of extending the shelf-life of the comestible shrimp by at least three to eight days over conventional packaging stored at the same temperature of 4°C, since the prior art teach all the limitations of the claimed package having the recited absorbent material, then the prior art container would also extend the shelf-life of the comestible shrimp by three to eight days over conventional packaging stored at the same temperature of 4°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding Claim 2, Brander ‘295 further teaches wherein the support structure defining the platform located above the reservoir (see 26 which is supported by the ribs 20 to be above reservoir 18, Fig. 1), the platform comprising a liquid permeable surface (liquid permeable cover 26); wherein the one or more liquid permeable surface are configured to direct liquid exuded from the comestible shrimp material into the reservoir (Col. 6, Ln. 13-24).
Regarding Claim 3, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claim 5, Brander’295 is silent to wherein the absorbent material comprises one or more odor absorbers selected from the group consisting of zinc chloride, zinc oxide and citric acid. However, Brander’114 discloses similar trays for absorbing the liquids exuded from similar comestible products, and further uses citric acid to provide antimicrobial activities (paragraph 26). 
Therefore, for reasons similar to claim 1, it would have been obvious to one of ordinary skill in the art to comprise citric acid within the absorbent material to provide antimicrobial properties. Regarding Claim 6, Barton is further relied on to teach wherein the oxygen permeable material is an oxygen permeable lidding film (film 18). It is also noted that Brander’295 also utilizes lidding films (protective wraps, col 5, lines 1-5). 
Regarding Claim 7, Brander’295 does not teach providing vacuum within the product containing space. 
Regarding Claim 8, the combination further teaches the comestible shrimp material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2 of Brander’295).
Regarding Claim 9, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. 
Regarding Claim 10, the claim is rejected for reasons similar to Claims 1 and 7. Since Brander’295 does not teach providing a vacuum within the product containing space, and Barton is further relied on to teach an air permeable lidding film, it is construed that the internal pressure is equal to an external pressure of an ambient environment surrounding the container.
Regarding Claim 12, Brander’295 further teaches wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible shrimp material (see figures 1, 3, and 4).
Regarding Claim 13, the combination further teaches the comestible shrimp material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2 of Brander’295) and wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5 of Brander‘295). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space.
Regarding Claim 14, as similarly discussed in the rejection of Claims 1-2, the combination with respect to Brander ‘295 discloses a method of packaging and preserving comestible shrimp material comprising: 
a. providing a storage container that defines an internal compartment (12 of Brander ‘295, referring to Figure 1 hereon), the internal compartment comprising a reservoir (18 of Brander ‘295) and a product containing space above the reservoir, the storage container comprising: 
i. a base (13 of Brander ‘295) and a sidewall (16 of Brander ‘295) extending upwardly from the base, the base and at least a portion of the sidewall extending therefrom defining the reservoir (18 of Brander ‘295), the reservoir being configured to retain liquid (Col. 1, Ln. 13-18 of Brander ‘295); and 
ii. a support structure disposed within the internal compartment (Ribs 20 of Brander ‘295), the support structure defining a platform (cover 26) located above the reservoir, the support structure and/or platform comprising one or more liquid permeable surface  (liquid permeable surface 26, Col. 6, Ln. 13-18 of Brander ‘295); 
iii. a lid comprising an oxygen permeable material (Paragraph 93 of Barton), 
wherein the liquid permeable surface is configured to direct liquid exuded from the comestible shrimp material into the reservoir, the reservoir comprising an absorbent material (19), the absorbent material being about 80% mixture of a carboxymethylcellulose (CMC, paragraph 35 of Brander ’114), about 10-90% clay (paragraph 38 of Brander ‘114), and about 1-8% salt having at least one trivalent cation (paragraph 39 of Brander ‘114) by weight of the mixture. 
b. placing the comestible shrimp material that were stored in a freezer during shipment (paragraph 5 of Barton) in the product containing space atop the platform, the comestible shrimp being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (see Fig. 2); 
c. enclosing the comestible shrimp material within the product containing space with the lid disposed over the product containing space (see 11, Fig. 1 of Brander ‘295); and, 
d. allowing the liquid exuded from the comestible shrimp to be directed to the reservoir (“any fluids exuded from the products 22 are able to flow through the cover 26 and into the reservoir 18” Col. 6, Ln. 14-15 of Brander’295). 
e. allowing the lid to provide a sufficient bidirectional exchange of oxygen for the comestible shrimp material (see Barton as applied in the rejection of Claim 1), wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible shrimp material.  
As to the limitation of extending the shelf-life of the comestible shrimp by at least three to eight days over conventional packaging stored at the same temperature of 4°C, since the prior art teach all the limitations of the claimed package having the recited absorbent material, then the prior art container would also extend the shelf-life of the comestible shrimp by three to eight days over conventional packaging stored at the same temperature of 4°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding Claim 16, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed or vacuumed product containing space.
Regarding Claim 17, while Brander’295 teaches an absorbent material that may be a polymeric substance (Brander ‘295 Col. 5, Ln. 9-14), he is silent to specifically gel-forming polymers, a mineral composition and citric acid. However, Brander ‘114 is relied on to teach similar food packaging for absorbing liquid exuded from the food product stored in the packaging (see Abstract). Brander ‘114 discloses an absorbent material located in the liquid collection cavity comprising a combination of a gel-forming polymer and a mineral composition (paragraph 34). Brander’114 also discloses that the absorbent material achieves improved absorption capacity and exhibits minimal syneresis (paragraph 42). 
Therefore, since both Brander ‘114 and Brander ‘295 uses absorbent materials to absorb liquid exuded from food products, it would have been obvious to one of ordinary skill in the art to use the absorption material taught by Brander ‘114 to improve the absorption capacity and minimize syneresis. 
As to the citric acid, Brander’114 discloses similar trays for absorbing the liquids exuded from similar comestible products, and further uses citric acid to provide antimicrobial activities (paragraph 26). 
Therefore, for reasons similar to claim 4, it would have been obvious to one of ordinary skill in the art to comprise citric acid within the absorbent material to provide antimicrobial properties. 
Regarding Claim 18, as discussed in the rejection of Claim 1 with respect to the combination primarily relying on Brander’295, the combination discloses the structures of: 
A filled and closed package comprising an assembled storage container with comestible shrimp material that was initially frozen (paragraph 5 of Barton) stored in a product containing space within the storage container, the storage container comprising a base and a sidewall extending upwardly from the base, the sidewall terminating at a peripheral edge surrounding a container opening (container 12 of Brander’295), the base and sidewall together defining an internal compartment having the product containing space and a support structure (tray 10 of Brander’295), the support structure defining a platform for supporting the comestible shrimp material, the internal compartment further comprising a reservoir below the platform, the reservoir being configured to retain liquid, the platform and/or support structure being configured to direct liquid exuded from the comestible shrimp material to the reservoir (Col. 6, Ln. 14-24 of Brander’295), the storage container comprising an absorbent material in the reservoir (19 of Brander’295), the absorbent material being about 80% mixture of a carboxymethylcellulose (CMC, paragraph 35 of Brander ’114), about 10-90% clay (paragraph 38 of Brander ‘114), and about 1-8% salt having at least one trivalent cation (paragraph 39 of Brander ‘114) by weight of the mixture, the comestible shrimp material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2 of Brander’295), the storage container further comprising an oxygen permeable lidding film disposed over the container opening and sealed to the peripheral edge to enclose the comestible shrimp material within the product containing space (see modification of Barton as applied in Claim 1), wherein: 
the lid provides a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container for the comestible shrimp material; 
a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible shrimp material (Fig. 1, 3 and 4); 
no vacuum is provided within the product containing space; and 
the product containing space has an internal pressure equal to an external pressure of an ambient environment surrounding the container (that is, since Barton discloses a breathable film cover, it is construed that the internal pressure is equal to an external pressure). 
As to the limitation of extending the shelf-life of the comestible shrimp by at least three to eight days over conventional packaging stored at the same temperature of 4°C, since the prior art teach all the limitations of the claimed package having the recited absorbent material, then the prior art container would also extend the shelf-life of the comestible shrimp by three to eight days over conventional packaging stored at the same temperature of 4°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding Claim 19, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63).  
 Regarding Claim 21, Brander’295 is silent to wherein the absorbent material comprises one or more odor absorbers selected from the group consisting of zinc chloride, zinc oxide and citric acid. However, Brander’114 discloses similar trays for absorbing the liquids exuded from similar comestible products, and further uses citric acid to provide antimicrobial activities (paragraph 26). 
Therefore, for reasons similar to claim 1, it would have been obvious to one of ordinary skill in the art to comprise citric acid within the absorbent material to provide antimicrobial properties.


Claims 11, 15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claims 10, 14, and 18, further in view of Garavaglia et al. (US 2003/0203080).  
Regarding Claims 11, 15 and 22, Brander’295 discloses a container having a lid (11) which has been modified to a permeable lidding film as applied in Claim 1. Therefore, substituting the lid of Brander’295 at the same location would have resulted in a lidding film that is not wrapped directly onto the comestible shrimp (see Fig. 1). In any case, Garavaglia is relied on to generically teach containers with lidding film sealed to the edge of the container, wherein a comestible meat or fish product (paragraph 55) is stored. It is apparent in Fig. 2 that the lidding film is not “wrapped directly onto the comestible shrimp”. Therefore, since Garavaglia is also directed to storing seafood products within containers absorbing liquid exuded by the seafood product (paragraph 22), it would have been obvious to one of ordinary skill in the art to apply a lidding film onto the edges of the package side walls such that it is not directly on the fish products based on known configurations in the art. 
Regarding Claim 23, the claim is rejected for similar reasons discussed in Claims 19, 20 and 22. 

Response to Arguments
Applicant’s arguments in the response filed 2 Aug 2022 has been considered, but is found not persuasive over the prior art of record. 
Applicant argues that there is no single example nor evidence in Brander 295 and Vaughn that demonstrates storing shrimp successfully and resulting in an extended shelf-life. Applicant also argues that it is not pre-supposed nor inherent that the presence of an absorbent material in a food container is adequate to absorb exuded liquid from a food product successfully to increase the shelf-life of the food product. Therefore, applicant submits that one of ordinary skill in the art would not have a reasonable expectation that the combination of Brander 295 and Vaughn would achieve an extended shelf-life of shrimp by at least three to eight days. However, the arguments are found not persuasive because Brander’295 explicitly recites “It is another object of the present invention to provide an improved tray insert for insertion in a storage container and which can absorb and retain substantially all the fluid exuded from the food products stored in a container without the food products contacting the retained fluid, and thereby increasing the shelf-life of the food products contained in the storage container” (see Col. 4, Ln. 28-34) which already indicates to one of ordinary skill in the art that food items stored in the container of Brander 295 that are subjective to exuding liquid can be expected to increase in shelf-life. Vaughn also similarly directs the exuded liquid from meat and seafood products and specifically identifies shrimp as a food item that exudes liquid (paragraph 91). Therefore, it would have been obvious to one of ordinary skill in the art to store shrimp in the container of Brander’295 since shrimp is identified as a food stuff that exudes liquid (see abstract, paragraphs 3 and 4 of Vaughn). Since Brander’295 achieves an increase in shelf-life in food materials that exudes liquid, one of ordinary skill in the art would also expect shrimp to increase in shelf-life within the container taught by the prior art. As to the limitation of extending the shelf-life of the comestible shrimp by at least three to eight days over conventional packaging stored at the same temperature of 4°C, since the prior art teach all the limitations of the claimed package having the recited absorbent material, then the prior art container would also extend the shelf-life of the comestible shrimp by three to eight days over conventional packaging stored at the same temperature of 4°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
In response to applicant’s argument regarding the composition of the absorbent material (page 10 last paragraph of the remarks), the argument is not persuasive over the new grounds of rejections which relies on Brander ‘114 to teach known absorbent compositions. Since both Brander ‘295 and Brander ‘114 uses absorbent materials to retain fluids exuded by food products, It would have been obvious to one of ordinary skill in the art to substitute or combine equivalents known for the same purpose. 
In response to applicant’s showing of unexpected results (page 11 of the remarks), the argument is found not persuasive because extending the shelf-life of shrimp is not seen to be unexpected since the prior art discloses storing shrimp in similar packages having the recited absorbent composition, and where Brander’295 recognizes that retaining the fluid exuded by the food product increases the shelf-life of the food product contained in the storage container (Col. 4, Ln. 28-34). Therefore, one of ordinary skill in the art has a reasonable expectation of increasing the shelf-life in shrimp over conventional packaging. 
For these reasons, applicant’s arguments regarding claims 2-3, 5-19, and 21-23 are not persuasive and the rejections have been maintained. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        




/VIREN A THAKUR/Primary Examiner, Art Unit 1792